DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 1-6 (all in part), 8, 9-29 (all in part), and of the species represented by DSG2, S9 and MMP-9, in the reply filed on 07/02/2021 is acknowledged.  Upon further consideration, the requirement for restriction and election of species is withdrawn.  Claims 1-29 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic 
In the instant case, the specification discloses specific antibody based fusion proteins: 3D4KLA, 3D4S9, 3D4rS9, 3D4rS9-ΔD6, 3D4rS9-A, 3D4rS9-D, 3D4Fc-rS9, all comprising SEQ ID NO: 24 having various inserts within the antibody sequences and at the C-terminus sequences. They have the heavy chain comprising SEQ ID NO: 9, 13, 15, 17, 19, 21, and 23, respectively and the light chin sequence of SEQ ID NO: 11.
However, the claims broadly encompass any fusion protein that comprises an antibody or an antigen binding fragment thereof (Ab), which is capable of targeting an extracellular surface marker, fused to one or more cell penetrating effector peptide (CPEP) comprising, an optional polyanionic domain (PAD), one or two cleavable linkers (CLs), a polycation domain (PCD) and an effector peptide (EP). Such a generic description comprises an enormous numbers of species while the specification describes only 7; the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary fusions.  Thus, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 16-19, 20, 21, 25, 27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO2015006744- cited by Applicant).
Regard the independent claim 1the reference (Claims 1, 2, 10, 11; paragraphs [0262]-[0264], [0277], [0297] and [0303]; Figure 2; SEQ ID NOs: 144 and 154) discloses an immunoglobulin fusion protein comprising: a. a first antibody region, b. a first therapeutic agent, and c. a first connecting peptide; wherein the first therapeutic agent is attached to the first antibody region by the connecting peptide; and wherein the connecting peptide does not comprise a region having beta strand secondary structure (Claims 1, 2, 10 and 11). The immunoglobulin fusion protein comprises an extender fusion region, which may comprise one or more connecting peptides; wherein connecting peptides may comprise an extender peptide, a linker peptide or a protease cleavage site; wherein the connecting peptide may comprise any sequence of amino acids which are configured for connecting a therapeutic agent to an antibody region
([0262]-[0264]; and Figure 2), wherein the extender peptide may be attached to the N-terminus, C-terminus, or N- and C-terminus of a therapeutic agent ([0277]); wherein the first connecting peptide may have the sequence of SEQ ID NO: 144; wherein X1 to X14 may be a positively charged amino acid (e.g., lysine (K)); wherein the second extender 1 to X14 may be a negatively charged amino acid (e.g., glutamic acid (E)) ([0297] and [0303]). Wang et al. discloses a fusion protein comprising an antibody and a polypeptide, wherein the polypeptide comprises a first extender peptide (polycation domain), a second extender peptide (polyanionic domain), a therapeutic agent (effector peptide), and a protease cleavage site (cleavable linkers). The polypeptide disclosed in the reference is identical to the cell penetrating effector peptide (CPEP) of the instant application. The difference between Claim 1 of the instant application and the reference merely resides in the wording formality. 
Further, ([0264]) the reference discloses that the extender fusion region can be integrated into the heavy chain, light chain, variable region, constant region or complementarily determining region (CDR) of an antibody thus addressing the limitation of instant claim 2.
Wang et al. teaches that that the antibody may comprise the entire immunoglobulin molecule or fragment thereof such as Fab, Fab' or F(ab')2, or the antibody may be trastuzumab or an anti-Her2 immunoglobulin. Disclosed is a fusion protein comprising an antibody (Ab) and CPEP wherein the antibody targets Her2 or is trastuzumab or wherein the antigen-binding fragment of an antibody is a Fab fragment, a Fab' fragment, a F(ab')2 fragment and so forth ([0179], [0222] and [0223]).
Dl (paragraph [0286]) discloses that
The extender peptide may comprise an amino acid sequence that is at least about 50% or more homologous to an amino acid sequence based on or derived from SEQ ID NO: 144 ([0286]). The reference discloses a fusion protein comprising an antibody (Ab) 
The reference ([0128] and [0322]) further discloses that the therapeutic agent is a functional peptide or a small molecule. Wang et al. discloses a fusion protein comprising an antibody (Ab) and CPEP wherein the EP is a functional protein or a peptide fragment. The "sequence comprising 4 to 20 acidic amino acids" recited in the instant claim 16 belongs to the scope of homologous amino acid disclosed in the reference.
The extender peptide of the reference may comprise an amino acid selected from glutamic acid (E). 
Regarding the claims 20, 21, 25, and 27, Wang et al.  discloses that the linker peptide may comprise the sequence of SEQ ID NO: 176 wherein n is 1-20, and the protease cleavage site may be recognized and cleaved by a serine protease. Thus the reference discloses a fusion protein comprising an antibody (Ab) and CPEP wherein the CL of the CPEP comprises between about 4 to about 10 amino acid residues, and can be cleaved by a serine protease ([0357], [0362] and [0365]). 

Note to Applicant
Applicant is made aware of the fact that SEQ ID NO: 9, 11,13,15,17,19,21,23, and 24 are free of prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647